                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,                     :      Case No. 3:07-cr-205
                                                           Also 3:16-cv-2
                       Plaintiff,             :

       - vs -                                 :      District Judge Thomas M. Rose
                                                     Magistrate Judge Michael R. Merz
                                              :
EDWIN ARTHUR AVERY,
                                              :
                       Defendant.


                ORDER ADOPTING REPORT AND RECOMMENDATIONS


       The Court has reviewed the Report and Recommendations of United States Magistrate Judge

Michael R. Merz (ECF No. 74), to whom this case was referred pursuant to 28 U.S.C. ' 636(b), and

noting that no objections have been filed thereto and that the time for filing such objections under

Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and Recommendations.

       Accordingly, it is hereby ORDERED that the Court’s Order Adopting Report and

Recommendations (ECF No. 57) is VACATED and Defendant’s Motion to Vacate (ECF No. 48)

is DISMISSED WITH PREJUDICE.


October 9, 2019                               *s/Thomas M. Rose
                                                             Thomas M. Rose
                                                        United States District Judge
